DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 12 objected to because of the following informalities:  
“target sites” in line 1 should be written “the plurality of target sites”
“the target sites” in line 2 should be written “the plurality of target sites”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, 13-15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al., (US 20100312095; hereinafter Jenkins) in view of Reinders et al., (US 20150065899; hereinafter Reinders).
Regarding claim 1, Jenkins discloses (Figures 1-18) a method for map-guided ablation, the method comprising the steps of: acquiring an image of a heart of a subject having a cardiac disorder and displaying the image on a screen display ([0103]), identifying a plurality of target sites (55t as shown in Figures 3, 7, and 15) on the image of the heart, wherein each target site (55t) of the plurality of the target sites is a cardiac tissue exhibiting electrical abnormality ([0089], [0104]); designing treatment comprising interconnecting two target sites (55t) of the plurality of target sites by drawing a target line (55p as shown in Figure 16) on the image of the heart ([0108], [0113]-[0115], [0127]), and identifying and marking critical sites (marked in avoid zones 155 such as one for the phrenic nerve as explained in [0017] and shown in Figures 1, 3, and 7) on the image of the heart by drawing a second line (avoid zone 155), (the instant specification discloses that the lines may encircle sites on the image, therefore the target path 55p is the target line as shown in Figure 16 and the line encircling the avoid zone 155 is the second line encircling critical sites such as the phrenic nerve as shown in Figures 1, 3, and 7), wherein the target line (55p) or the second line (avoid zone) is drawn automatically or manually by a physician ([0104], [0108]); inserting a catheter (80) comprising a plurality of ablation electrodes (80e) in the heart of the subject ([0020], [0141]); and ablating the cardiac tissue by using at least one of the plurality of ablation electrodes ([0128]-[0129]).
Jenkins fails to disclose automatically selecting at least one ablation electrode of the plurality of the ablation electrodes, the at least one electrode being closest to the target line; automatically assigning one or more ablation parameters; and automatically ablating the cardiac tissue by using the at least one selected ablation electrode. However, Reinders teaches a method for ablation, including identifying a plurality of target sites on an image ([0087]: an ablation pattern may be formed, which would include a plurality of target sites; [0016]: the device may be configured to concurrently display a map depicting a surface of a tissue wall of the bodily cavity with the graphical representation of the transducer-based device); designing treatment comprising interconnecting two target sites of the plurality of target sites by marking a target line on the image of the heart ([0126]-[0130], [0219]): an ablation path may be selected on the graphical representation between target sites); automatically selecting at least one ablation electrode of the plurality of the ablation electrodes, the at least one electrode being closest to the target line ([0126]-[0130]; [0130]: the electrode corresponding to a selected path is selected, which is closest to the path); automatically assigning one or more ablation parameters; and automatically ablating the cardiac tissue by using the at least one selected ablation electrode ([0093], [0126]-[0130], [0219]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include the above-mentioned steps, as taught by Reinders, because the modification would exhibit enhanced capabilities for transducer activation (Reinders, [0007]). 
Regarding claims 8-9, the modified device includes the catheter guiding system taught by Reinders, which further teaches automatically assigning one or more ablation parameters, wherein the one or more ablation parameters are selected from the group consisting of: ablation time, ablation temperature, and ablation energy ([0274]; in this case ablation temperature), further wherein the step of automatically assigning further comprises adjusting the one or more ablating parameters for the critical sites ([0274]: the ablation temperature for different electrodes is stored in a memory device system and automatically applied according to the location, size, relationship ship with respect to a bodily cavity, which may be a critical site).
Regarding claim 10, the modified device includes the catheter guiding system taught by Reinders, which further teaches that the adjusting comprises selecting at least one procedure from the group consisting of: reducing ablation time, reducing ablation temperature, reducing ablation energy, and avoiding ablation ([0274]: since each automatically applied ablation temperature may be different for different electrodes, ablation temperature may be reduced in the case requiring a lower temperature for an electrode that is selected after an electrode that requires a higher temperature).
Regarding claim 11, Jenkins further discloses that the image is an electro-anatomic map of the heart ([0103]).
Regarding claim 13, Jenkins discloses (Figures 1-18) a system for automatically ablating target tissue in a heart of a patient comprising: a screen display (20) and a processing device adapted to store programs in a memory ([0040], [0103], [0139]), the programs configured to present an image of a heart on the screen display ([0103]), enable automatic or manual selection of the target tissue (55t) and critical sites (marked in avoid zones), designate locations of the target tissue by drawing a target line (55p) on the image of the heart and identifying and marking the critical sites (marked in avoid zones) on the image of the heart by drawing a second line (avoid zone), ([0089], [0104], [0108], [0113], [0127]); a catheter (80) comprising a plurality of ablation electrodes (80e), wherein the plurality of ablation electrodes (80e) is configured to be brought into contact with target tissue ([0020], [0141]); a generator adapted to automatically ablate the target sites in the heart ([0128]-[0129]).
Jenkins fails to teach a navigator, wherein the navigator is configured to select automatically at least one ablation electrode of the plurality of ablation electrodes, the at least one ablation electrode being closest to the designated locations of the target tissue; a generator adapted to automatically ablate the target sites in the heart, the processing device including programs for identifying ablation parameters, and adjusting the ablation parameters for the critical sites. However, Reinders teaches (Figures 1-6) a catheter guiding system which includes a navigator (data processing device system), wherein the navigator is configured to select at least one ablation electrode of the plurality of the ablation electrodes, the at least one ablation electrode being closest to the target tissue ([0126]-[0130]; [0130]: the electrode corresponding to a selected path is selected, which is closest to the path); a generator adapted to automatically ablate the target sites in the heart ([0093], [0126]-[0130]), [0219]); and a processing device adapted to store programs in a memory ([0076], [0081]), the programs configured to identify ablation parameters and adjust the ablation parameters for the critical sites ([0016]-[0017], [0274]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include the navigator, generator, and programs taught by Reinders because the modification would exhibit enhanced capabilities for transducer activation (Reinders, [0007]). 
Regarding claim 14, Jenkins further discloses that the image is an electro-anatomic map of the heart ([0103]).
Regarding claim 15, the modified device includes the catheter guiding system taught by Reinders, which further teaches that the catheter is one of a lasso catheter or a basket catheter ([0101]).
Regarding claim 17, Jenkins/Reinders teaches the system of claim 13, and Jenkins further discloses that the catheter comprises a plurality of ablation electrodes ([0020], [0141]), but fails to disclose that the catheter comprises specifically at least thirty ablation electrodes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins/Reinders to include at least thirty ablation electrodes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 18, the modified device includes the catheter guiding system taught by Reinders, which further teaches automatically assigning one or more ablation parameters, wherein the one or more ablation parameters are selected from the group consisting of: ablation time, ablation temperature, and ablation energy ([0274]; in this case ablation temperature). 
Regarding claim 21, Jenkins discloses (Figures 1-18) a computer software product, including a non-transitory computer readable storage medium in which computer program instructions are stored ([0034]-[0039], [0255]-[0260]), which instructions, when executed by a computer, cause the computer to perform the steps of: acquiring an image of a heart of a subject having a cardiac disorder and displaying the image on a screen display (20), ([0103]); identifying a plurality of target sites (55t) on the image of the heart, wherein each target site (55t) of the plurality of the target sites (55t) is a cardiac tissue exhibiting electrical abnormality; designing treatment comprising interconnecting two target sites (55t) of the plurality of target sites (55t) by drawing a target line (55p) on the image of the heart ([0089], [0104]), and identifying and marking critical sites (marked in avoid zones) on the image of the heart by drawing a second line (avoid zone), ([0108], [0113], [0127]), wherein the target line (55p) or the second line (avoid zone) is drawn automatically or manually by a physician ([0104], [0108]); inserting a catheter (80) comprising a plurality of ablation electrodes (80e) in the heart of the subject ([0020], [0141]); and automatically ablating the cardiac tissue by using the at least one selected ablation electrode ([0128]-[0129]).
Jenkins fails to disclose automatically selecting at least one ablation electrode of the plurality of the ablation electrodes, the at least one electrode being closest to the target line; automatically assigning one or more ablation parameters and automatically ablating the cardiac tissue by using the at least one selected ablation electrode. However, Reinders teaches a method for ablation, including identifying a plurality of target sited on an image ([0087]: an ablation pattern may be formed, which would include a plurality of target sites; [0016]: the device may be configured to concurrently display a map depicting a surface of a tissue wall of the bodily cavity with the graphical representation of the transducer-based device); designing treatment comprising interconnecting two target sites of the plurality of target sites by marking a target line on the image ([0126]-[0130], [0219]): an ablation path may be selected on the graphical representation between target sites); automatically selecting at least one ablation electrode of the plurality of the ablation electrodes, the at least one electrode being closest to the target line ([0126]-[0130]; [0130]: the electrode corresponding to a selected path is selected, which is closest to the path); automatically assigning one or more ablation parameters and automatically ablating the cardiac tissue by using the at least one selected ablation electrode ([0093], [0126]-[0130], [0219]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include instructions, which when executed by a computer, cause the computer to perform the above-mentioned steps, as taught by Reinders, because the modification would exhibit enhanced capabilities for transducer activation (Reinders, [0007]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Reinders as applied to claim 1 above, and further in view of Groth et al., (US 20080300588; hereinafter Groth).
Regarding claim 12, Jenkins/Reinders teaches the method of claim 1, but fails to disclose comparing the target sites before the ablation with the target sites after ablation and indicating differences. However, Groth teaches a method for map-guided automatic ablation, wherein the target sites before the ablation are compared with the target sites after and ablation differences are indicated to identify new points in need of ablation ([0032]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins/Reinders to include the step of comparing the target sites before the ablation with the target sites after ablation and indicating differences, as taught by Groth, because the modification would provide a post-ablation outcome control procedure (Groth, [0032]) to ensure successful treatment. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Reinders as applied to claim 13 above, and further in view of Groth.
Regarding claim 19, Jenkins/Reinders teaches the system of claim 13, but fails to disclose that the navigator is a magnetic-based navigator or an impedance-based navigator. However, Groth teaches a system for automatically ablating target tissue, wherein the system uses a magnetic-based navigator ([0022], [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins/Reinders to include a magnetic-based navigator, as taught by Groth, because the modification would automatically guide the catheter, without user intervention (Groth, [0031]) making the system easy to use. 
Regarding claim 20, Jenkins/Reinders teaches the system of claim 13, but fails to disclose that the processing device is adapted to compare the target sites after ablation with the target sites before ablation and indicate differences. However, Groth teaches a system for automatically ablating target tissue, wherein a processing device is adapted to compare the target sites before the ablation with the target sites after ablation and indicate differences to identify new points in need of ablation ([0032]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins/Reinders such that the processing device is adapted to compare the target sites after ablation with the target sites before ablation and indicate differences, as taught by Groth, because the modification would provide a post-ablation outcome control procedure (Groth, [0032]) to ensure successful treatment.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Jenkins improves conventional manual ablation systems that utilizes an ablation catheter with a tip electrode in contrast with the method for map-guided automatic ablation recited in claim 1 which provides a catheter comprising a plurality of ablation electrodes in the heart of the subject, Examiner respectfully disagrees. As taught in paragraph [0141] of Jenkins, the ablation catheter 80 typically comprises at least one at a distal end portion of the device. Therefore, it is not necessary that only one tip electrode is employed for treatment. More than one electrode may be provided on the distal end portion of the device without disrupting the use of the device. Regarding Applicant’s argument that Jenkins teaches away from the automatic ablation procedure, Examiner again respectfully disagrees. As explained above, Jenkins discloses that more than one electrode may be provided at the distal end of the device. Reinders is used to teach automatic selection of electrodes to provide treatment. Jenkins does not state that specific electrodes from a plurality of electrodes cannot be automatically selected for treatment. Therefore, the Jenkins/Reinders combination provides a catheter with a plurality of electrodes at the distal end and automatic selection according to desired treatment. 
	Regarding Applicant’s argument that the applied references do not teach drawing target or critical lines on the image of the heart that are automatically processed by the system, which automatically assigns ablation parameters, selects suitable ablation electrodes and ablates the cardiac tissue, Examiner respectfully disagrees. As explained in the rejections above, Jenkins teaches marking target/critical lines for treatment planning. Furthermore, as taught in paragraph [0016] of Reinders, the device may be configured to concurrently display a map depicting a surface of a tissue wall of the bodily cavity with the graphical representation of the transducer-based device. Therefore, the steps of designing treatment, marking the target line, automatically selecting at least one ablation electrode being closest to the target line, and automatically ablating the target tissue by using the at least one selected electrode are performed using the combined display using both the image of the device and the image of the heart. In combination with Jenkins, the Reinders reference provides the product/method as recited in claims 1, 13, and 21.
	Examiner maintains that the rejections made using the Jenkins/Reinders combination remain tenable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794